DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on March 2, 2020 and October 7, 2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 6, 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mucke et al. (US 2013/0331077 A1) in view of WO 2016/021821 A1, herein refer WO.
	Regarding claims 1, 2, 8 and 9, Mucke et al., which is the closest prior art document to the invention as set forth in claim 1, discloses a method of a terminal in a wireless communication system, the method comprising:
	receiving a signal from a primary cell by using a first RF chain ([0103]: “Operation 1300 can include the wireless communication device 302 using a first RF chain to support connection to a serving cell of a network...the first RF chain can be used to support connection to the network via a primary component carrier.”) and receiving a signal from a secondary cell by using a second RF chain ([0104]: “Operation 1310 can include the wireless communication device 302 selecting a second RF chain to repurpose.  Operation 1320 can include the wireless communication device determining whether there is an active secondary component carrier associated there is asn active secondary component carrier associated with the second RF chain.”);
	performing a synchronization with a target cell by using the second RF chain while transmitting and receiving a signal to and from the primary cell by using the first RF chain; and receiving a signal from the target cell by using the second RF chain after performing the synchronization.
	Mucke et al. teaches while the first RF chain is connected to the serving cell, the second RF chain performs a measurement of a target cell so as to acquire system information of the target cell and the acquired system information is used for synchronization and handover procedures (see paragraph [0105]).
	Mucke et al. different from claim 1 in that Mucke et al. does  not explicitly discloses the feature of claim 1 of a step of: deactivating the secondary cell in case of receiving a message indicating a handover from the primary cell.  However, said difference could easily be derived by a person skilled in the art from the feature in WO, which belong to the same technical field as Mucke et al., in which, during a handover procedure, all secondary cells are considered to be deactivated (see WO: paragraph [00163]).  Accordingly, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Mucke et al. with WO.


	Regarding claims 6 and 13, WO further discloses the MeNB sends an RRC connection reconfiguration message to a terminal (see WO: paragraph [0094]). 

Allowable Subject Matter
6.	Claims 3-5, 7, 10-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
The invention as set forth in claim 3 is different from the inventions disclosed in Mucke et al. in view of WO in that the message for indicating a handover comprises an indicator for indicating whether a plurality of RF chains can be used.  In addition, said difference would not be obvious to a person skilled in the art.
Claims 4-5 are dependent claims which directly or indirectly refer to claim 3 and thus, said claims are novel.
.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412